Case 14-44926        Doc 44     Filed 03/20/19     Entered 03/20/19 13:11:20          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-44926
         Lynn E Cousins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/17/2014.

         2) The plan was confirmed on 03/20/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/09/2019.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $17,665.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-44926      Doc 44       Filed 03/20/19    Entered 03/20/19 13:11:20                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $82,674.53
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $82,674.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,993.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $4,074.72
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $8,067.72

 Attorney fees paid and disclosed by debtor:                   $7.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured      1,700.00       1,660.74         1,660.74      1,660.74        0.00
 BECKET & LEE LLP               Unsecured      1,800.00       1,990.01         1,990.01      1,990.01        0.00
 BECKET & LEE LLP               Unsecured      2,100.00       2,123.88         2,123.88      2,123.88        0.00
 BECKET & LEE LLP               Unsecured      1,390.00       1,593.30         1,593.30      1,593.30        0.00
 COMENITY BANK                  Unsecured         369.00        516.08           516.08        516.08        0.00
 COMENITY BANK                  Unsecured         802.00        897.82           897.82        897.82        0.00
 COMENITY CAPITAL BANK          Unsecured         612.00        546.39           546.39        546.39        0.00
 COMENITY CAPITAL BANK          Unsecured            NA       2,138.00         2,138.00      2,138.00        0.00
 ECAST SETTLEMENT CORPORATION   Unsecured      4,731.00       4,757.74         4,757.74      4,757.74        0.00
 FEDERAL NATIONAL MORTGAGE AS   Secured             0.00          0.00             0.00           0.00       0.00
 LVNV FUNDING                   Unsecured     20,416.00     20,416.19        20,416.19      20,416.19        0.00
 LVNV FUNDING                   Unsecured     19,470.00     19,287.15        19,287.15      19,287.15        0.00
 NAVIENT SOLUTIONS INC          Unsecured           0.00           NA               NA            0.00       0.00
 NISSAN INFINITI LT             Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,699.00       1,828.01         1,828.01      1,828.01        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         273.00        277.66           277.66        277.66        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         550.77           550.77        550.77        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         497.00        500.77           500.77        500.77        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured          68.00         95.58            95.58          95.58       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         960.00      1,003.19         1,003.19      1,003.19        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         442.00        487.66           487.66        487.66        0.00
 PROSPER MARKETPLACE INC        Unsecured     12,029.00     12,007.91        12,007.91      12,007.91        0.00
 BILL ME LATER                  Unsecured      2,100.00            NA               NA            0.00       0.00
 CHASE                          Unsecured      5,109.00            NA               NA            0.00       0.00
 GECRB DILLARDS                 Unsecured      2,384.00            NA               NA            0.00       0.00
 GECRB GAP                      Unsecured         517.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-44926          Doc 44   Filed 03/20/19    Entered 03/20/19 13:11:20               Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim        Claim         Claim        Principal       Int.
 Name                              Class    Scheduled     Asserted      Allowed         Paid          Paid
 ONEMAIN FINANCIAL              Unsecured      7,555.00           NA           NA             0.00        0.00
 TD RETAIL CARD SVCS            Unsecured      1,868.00      1,927.96     1,927.96       1,927.96         0.00


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                 $0.00               $0.00
       Mortgage Arrearage                                   $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
       All Other Secured                                    $0.00                 $0.00               $0.00
 TOTAL SECURED:                                             $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00               $0.00
        Domestic Support Ongoing                            $0.00                 $0.00               $0.00
        All Other Priority                                  $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                          $74,606.81         $74,606.81                   $0.00


 Disbursements:

        Expenses of Administration                          $8,067.72
        Disbursements to Creditors                         $74,606.81

 TOTAL DISBURSEMENTS :                                                                      $82,674.53




UST Form 101-13-FR-S (9/1/2009)
Case 14-44926        Doc 44      Filed 03/20/19     Entered 03/20/19 13:11:20            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/20/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
